DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 20 May 2020 has been considered.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, drawn to an IgG cysteine protease polypeptide.
Group II, claim(s) 7 and 8, drawn to a polynucleotide or expression vector comprising a nucleic acid sequence encoding an IgG cysteine protease polypeptide or a host cell comprising the polynucleotide or expression vector.
Group III, claim(s) 11, 12 and 14, drawn to method for preventing or treating a disease or condition in a subject or a method for cleaving IgG by use of an IgG cysteine protease polypeptide.
Applicant’s election of Group III, Claims 11, 12, 14, and new Claims 15-22, in the reply filed on 31 January 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12 and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 is indefinite in its recitation of “said polypeptide is more effective at cleaving IgG than IdeS” since one cannot ascertain the metes and bounds of “more effective”, e.g., a greater extent of proteolytic activity, a greater specificity of proteolytic activity, etc.  The same issue applies to Claim 20.  Claims 12, 14-19, 21 and 22 are rejected due to their dependency upon Claim 1.
Claim 18 is indefinite in its recitation of “wherein said variant of the sequence of SEQ ID NO: 2 is at least 80%, 90%, 95% or 99% identical to SEQ ID NO: 2” because it not apparent if the claim is limited to a particular percentage sequence identity or if the recited percentages are merely possible embodiments within the scope of the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12 and 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorck et al. (WO 2006/131347 – see the IDS filed 20 May 2020) in view of GenBank Accession No. PDB: 2AU1_A (published December 27, 2012 – see the IDS filed 20 May 2020).
	Bjorck et al. describe the use of an IdeS polypeptide for the treatment or prevention of a disease or condition mediated by IgG antibodies (abstract; pages 16-19).  The IdeS polypeptide retains cysteine protease activity (page 3, lines 30-32) and may comprise SEQ ID NO: 1 of Bjorck et al. or a fragment of SEQ ID NO: 1 having IgG cysteine protease activity (page 4, lines 6-10).  The IdeS polypeptide can be used to treat transplant rejection or various diseases listed in Table D of the present application (see pages 14-15).  

GenBank Accession No. PDB: 2AU1_A describes the amino acid sequence of an IgG degrading protease from Streptococcus pyogenes.  As shown by the sequence alignments below, residues 1-292 of the GenBank amino acid sequence have 100% identity with residues 19-310 of SEQ ID NO: 2, and the GenBank amino acid sequence has a cysteine at the position corresponding to position 94 of SEQ ID NO: 1, and a lysine, histidine, aspartic acid, and aspartic acid at the positions corresponding to positions 84, 262, 284 and 286, respectively, of SEQ ID NO: 1.  Additionally, the GenBank amino acid sequence does not include the contiguous sequence DSFSANQEIR YSEVTPYHVT.  Moreover, the GenBank amino acid sequence comprises SEQ ID NO: 13 of the present invention.  Finally, residues 1-292 of the GenBank amino acid sequence have 100% identity with residues 19-310 of SEQ ID NO: 1 of Bjorck et al.   The GenBank protease contains the structural characteristics required by the claims and, therefore, the protease activity and immunogenicity properties recited by the claims are regarded as intrinsic features of the GenBank protease.
SEQ ID NO: 1 (top) versus GenBank Accession No. PDB:2AU1_A (bottom)

    PNG
    media_image1.png
    555
    975
    media_image1.png
    Greyscale

SEQ ID NO: 2 (top) versus GenBank Accession No. PDB:2AU1_A (bottom)

    PNG
    media_image2.png
    562
    975
    media_image2.png
    Greyscale


SEQ ID NO: 13 (top) versus GenBank Accession No. PDB:2AU1_A (bottom)

    PNG
    media_image3.png
    556
    975
    media_image3.png
    Greyscale





SEQ ID NO: 1 of Bjorck et al. (top) versus GenBank Accession No. PDB:2AU1_A (bottom)

    PNG
    media_image4.png
    373
    724
    media_image4.png
    Greyscale

	It would have been obvious to one or ordinary skill in the art to have used the GenBank IgG degrading protease in the methods of Bjorck et al. because the GenBank protease belongs to the general class of proteases described Bjorck et al. as being useful for treating or preventing a disease or condition mediated by IgG antibodies.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US Publication No. 2020/0283749 is the publication corresponding to the present application.
	US Patent No. 10,696,959 is the patent which issued from parent application US Serial No. 15/550309.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652